Broyles, C. J.
1. Where one has stolen an automobile and is transporting it away from where it was stolen, another person who, knowing that tile oar has been stolen, assists the thief in the asportation of the stolen property, is guilty as a principal in the offense committed. Green v. State, 114 Ga. 918 (3) (41 S. E. 55); Conner v. State, 25 Ga. 515 (5), 521, 522 (71 Am. D. 184); Brown v. State, 7 Okl. Cr. 678 (126 Pac. 263, 265); Devine v. State, 132 Miss. 492 (96 So. 696); Good v. State, 21 Okl. Cr. 328 (207 Pac. 565, 29 A. L. R. 1029, 1031); Moeller v. People, 70 Colo. 223 (11) (199 Pac. 414) ; State v. Behrens, 153 Wash. 380 (2) (279 Pac. 607).
2. Applying the foregoing ruling to the facts of the instant case, the conviction of the accused was authorized. The special grounds of the motion for new trial are merely elaborations of the general grounds. The court did not err in refusing to grant a new trial.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.